DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the apparatus of invention I the reply filed on 05/17/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are not patentably distinct and no search burden is required.  This is not found persuasive because Process and apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process. MPEP 806.05(e).  In the present case the apparatus could be used to focus light or radiation from a source different than the sun.  Alternatively, the apparatus could be used without enclosing contents in the container such as for preheating the container or leaving the container open so as to allow expanding gasses to escape.  
Regarding search burden, burden is established by the separate classification of the inventions MPEP 808.02.  
Applicant's election with traverse of the species corresponding to a chemical reactant in a chemical processing system (instant specification ¶73) in the reply filed on 05/17/2022 is acknowledged
Regarding species restriction, applicant traverses on the ground that there would not be a search burden.  Examiner respectfully disagrees.  Search burden is evidenced at least by the separate classification of the inventions. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 are withdrawn for pertaining to a non-elected invention. 
Claims 6 and 7 are withdrawn for pertaining to a non-elected species (sanitation system and food processing system, respectively)
Claim 11 is withdrawn for pertaining to a non-elected species (furnace)
Claims 17 and 18 are withdrawn for pertaining  to a non-elected species (turbine)
Claims 6, 7, 11-15, 17, 18 are withdrawn from consideration. 
Claims 1-5, 8, 9, 10, 16, 19, 20 are under examination in the present office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 8, 10, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heck et al US20170051947.
Regarding claim 1, Heck et al US20170051947 discloses a solar heating system, comprising: 
a container configured to enclose contents within the container in a closed configuration (Fig. 7, container 726, Fig. 8, container 810, Fig. 12, container 1208); and 
a solar refraction device comprising a lens array assembly having a plurality of lens array sub-assemblies, the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points positioned to heat the contents enclosed within the container in the closed configuration, each of the plurality of focal points corresponding to a corresponding lens array sub- assembly of the plurality of lens array sub-assemblies (Claim 1, ¶12, ¶30).

Regarding claim 2,  Heck further discloses the solar heating system of claim 1, wherein the container comprises an enclosed pipe configured to contain a fluid as the contents (Fig. 12, ¶51).
Regarding claim 3, Heck further discloses the solar heating system of claim 2, wherein the enclosed pipe is configured to contain a gas as the contents (¶51.
Regarding claim 4, Heck further discloses the solar heating system of claim 2, wherein the enclosed pipe is configured to contain a liquid as the contents (¶51).
Regarding claim 8, Heck further discloses the solar heating system of claim 1, wherein the plurality of focal points are positioned at a surface of the container (Fig. 12).
Regarding claim 10, Heck further discloses the solar heating system of claim 1, wherein the container comprises an enclosed vessel (Fig. 7, Fig. 8, Fig. 12).

Regarding claim 16, Heck et al US20170051947 discloses a solar heating system, comprising: 
an enclosed pipe enclosing contents therein in a closed configuration  (Fig. 12, ¶51); and 
a solar refraction device comprising a lens array assembly having a plurality of lens array sub-assemblies, the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points to heat a fluid enclosed in the pipe, each focal point of the plurality of focal points corresponding to a corresponding lens array sub-assembly of the plurality of lens array sub- assemblies (Claim 1, Fig. 12, ¶12, ¶30).
Regarding claim 20, Heck further discloses the system of claim 16, wherein the solar refraction device forms a canopy having a curved shape (Fig. 1, Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al US20170051947 in view of .
Regarding claim 5, Heck does not expressly disclose the solar heating system of claim 2, wherein the enclosed pipe is configured to contain a flow of the contents including one or more of a chemical reactant and a chemical product in a chemical processing system.
Heck ¶50 teaches utilizing the device as part of a chemical processing plant. Heck ¶51 teaches utilizing enclosed pipes carry a fluid.  
McAlister US20110230573 teaches a concentrated solar heating system (Fig. 1) wherein the receiver is a reactor vessel including an enclosed pipe configured to contain a flow of the contents including one or more of a chemical reactant and a chemical product in a chemical processing system (Fig. 2, ¶12, ¶13).  
	McAlister’s reactor vessel allows for the production of fuels from a variety of feedstock using solar energy (¶2).  Heck expressly encourages one of ordinary skill in the art to seek out applications for the improved solar concentrator (¶50). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Heck with a reactor vessel and chemical processing system as taught by McAlister since Heck encourages exploring other applications for the concentrator and doing so would allow for the production of fuels. 
Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McAlister with the improved SRD concentrator of Heck since doing so would provide the benefit of higher concentration of sunlight (Heck, ¶8). 
Regarding claim 19, Heck does not expressly disclose the system of claim 16, wherein the enclosed pipe is a part of a chemical processing plant.
Heck ¶50 teaches utilizing the device as part of a chemical processing plant. Heck ¶51 teaches utilizing enclosed pipes carry a fluid.  
McAlister US20110230573 teaches a concentrated solar heating system (Fig. 1) wherein the receiver is a reactor vessel including an enclosed pipe configured to contain a flow of the contents including one or more of a chemical reactant and a chemical product in a chemical processing system (Fig. 2, ¶12, ¶13).  
	McAlister’s reactor vessel allows for the production of fuels from a variety of feedstock using solar energy (¶2).  Heck expressly encourages one of ordinary skill in the art to seek out applications for the improved solar concentrator (¶50). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Heck with a reactor vessel and chemical processing system as taught by McAlister since Heck encourages exploring other applications for the concentrator and doing so would allow for the production of fuels. 
Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify McAlister with the improved SRD concentrator of Heck since doing so would provide the benefit of higher concentration of sunlight (Heck, ¶8). 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al US20170051947 in view of Monsebroten US8689784
Regarding claim 9, Heck does not expressly disclose the solar heating system of claim 1, further comprising one or more reflectors positioned to reflect at least a portion of the refracted solar energy toward the container.
	Monsebroten US8689784 teaches a solar refractor concentration system (Fig. 1, lens 1) further comprising one or more reflectors positioned to reflect at least a portion of the refracted solar energy toward a target (Fig. 1, mirror 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Heck to utilize one or more reflectors positioned to reflect at least a portion of the refracted solar energy toward a target container since doing so amounts to a known technique for improving similar concentrated solar collectors with the known predictable result of directing the concentrated solar energy. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                     

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762